EXHIBIT 10.1
 
Purchase and Sale Agreement
 
PURCHASE AND SALE AGREEMENT


(a) BUYER NAME(s): Solanbridge Capital, Inc., a Colorado corporation.


(b) SELLER NAME(s): Mr. Charles R. Shirley, Mr. Paul S. Minhas and Mr. David J.
Dunworth.


(c) PROPERTY ADDRESS and/or DESCRIPTION: Buyer agrees to purchase and Seller
agrees to sell the real property identified as: 5122 Blacksmith Drive, Memphis,
Shelby County, Tennessee 38127-2526.
 
(d) PURCHASE PRICE: $45,000, Forty Five Thousand Dollars, to be paid at closing
in shares of common stock of Solanbridge Group, Inc., at a per share price equal
to the closing price on such date.  Such shares of common stock shall be issued
by Solanbridge Group, Inc. to Buyer at or prior to the closing in order for
Buyer to complete the purchase contemplated herein.


(e) CLOSING, EXPIRATION, & POSSESSION DATE: July 21, 2011. This is the date that
the sale will be closed, or this Agreement will expire on this date at 11:59 PM.
If this is not a business day, this date will be extended to the next business
day. Any other change in this date must be agreed to in writing by all parties.
Possession of the entire property will be given to the Buyer at the time of
closing, unless a different time of possession is agreed to in a separate
Occupancy Agreement.


(f) ITEMS INCLUDED OR EXCLUDED: Included, if present, as part of the property
sale: all real estate, buildings, improvements, appurtenances (rights and
privileges), and fixtures. Fixtures include all things which are attached to
the structure(s) by nails, screws, or other permanent fasteners, including, but
not limited to all of the following, if present: attached light fixtures and
bulbs, ceiling fans, attached mirrors; heating and cooling equipment and
thermostats; plumbing fixtures and equipment; all doors and storm doors; all
windows, screens, and storm windows; all window treatments (draperies, curtains,
blinds, shades, etc.) and hardware; all wall-to-wall carpet; all built-in
kitchen appliances and stove; all bathroom fixtures; gas logs, fireplace doors
and attached screens; all security system components and controls; garage
door openers and all remote controls; swimming pool and its equipment; awnings;
permanently installed outdoor cooking grills; all fencing, landscaping and
outdoor lighting; and mail boxes.
Other items included in the sale: None.
Items that are not included in the sale: None.
Leased items: None.


(g) CLOSING COSTS: Unless otherwise stated in Special Stipulations or Addenda,
closing costs are to be paid as follows:
Seller must pay all Seller’s existing loans, liens and related costs affecting
the sale of the property, Seller's settlement fees and the balance on any leased
items that remain with the property. Any existing rental or lease deposits must
be transferred to Buyer at closing.
Buyer must pay transfer taxes, deed and deed of trust recording fees,
association transfer fees, hazard and any other required insurance and Buyer's
settlement fees.


(h) PRORATIONS, TAXES & ASSESSMENTS: The current year’s property taxes, any
existing tenant leases or rents, association or maintenance fees, (and if
applicable, any remaining fuel), will be prorated as of the date of closing.
Taxes for prior years and any special assessments approved before date of
closing must be paid by Seller at or before closing. If applicable, roll back
taxes or any tax or assessment that cannot be determined by closing date should
be addressed in Special Stipulations or Addenda and will survive the closing.


(i) HOME PROTECTION PLANS: Home Protection plans available for purchase are
waived. Buyer and Seller understand that an administrative fee may be paid to a
real estate company if plan is purchased.


(j) TIME IS OF THE ESSENCE: The failure to meet specified time limits will be
grounds for canceling this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

 
(k) FAIR HOUSING AND EQUAL OPPORTUNITY: This Property is being sold without
regard to race, color, sex, religion, disability, marital status, family status,
sexual orientation, age, ancestry, or national origin.


(l) FINAL INSPECTION & RISK OF LOSS: Buyer has the right and responsibility to
perform a final inspection before closing to determine that the property is in
the same condition, other than ordinary wear, as when the Agreement was accepted
(with Seller having responsibility to remedy). Buyer may utilize inspectors. All
utilities must be in service at Seller's expense. Closing of sale demonstrates
acceptance of these items by Buyer. The risk of hazard or casualty loss or
damage to the property will be the responsibility of Seller until closing.


(m) ADEQUATE CONSIDERATION: All parties acknowledge that the consideration given
is sufficient and adequate in exchange for the Buyer's right to legally,
properly, and in good faith, cancel, reinstate or extend this Agreement in
accordance with the other terms of this Agreement.


(n) TITLE, DEED, & SELLER REPRESENTATIONS: Seller will convey to Buyer good and
marketable title to the property by a valid general warranty deed. Seller, at
Seller’s expense, agrees to furnish Buyer at closing a title insurance policy.
Title policy will be issued by a company acceptable to Buyer and Buyer’s lender.
Buyer will receive benefit of simultaneous issue.
Seller represents to the best of Seller’s knowledge, unless otherwise disclosed,
that: property is not in a Special Flood Hazard Area or floodplain; there are no
violations of building, zoning or fire codes; there are no encroachments
or violations of setback lines, easements or property boundary lines; and there
are no boundary line disputes. If, at anytime, the title examination, mortgage
loan inspection, survey, or other information discloses any such defects, or if
the Buyer discovers that any representation in this Agreement is in fact untrue,
Buyer may, by delivering written Notice to Seller, either (1) accept the
Property with the defects, OR (2) cancel this Agreement, OR (3) Buyer may extend
the closing date by up to 3 calendar days to perform additional due diligence,
retaining the right to exercise option (1) or (2) above.


(o) DEFAULT OR BREACH: If either party fails to perform any obligation under
this Agreement, the other party may do any or all of the following: (1) cancel
the Agreement (2) sue for specific performance, (3) sue for actual and
compensatory damages. Legal counsel is strongly recommended in such
circumstances.


(p) ADDENDA, ATTACHMENTS, EXHIBITS, DISCLAIMERS, AND DISCLOSURES (included if
marked below):
o
Confirmation of Agency Status (No licensee involved in the sale)

þ
Advisory to Buyers and Sellers, or TAR Disclaimer Notice (required with all
Purchase and Sale Agreements)

þ
Lead-Based Paint Disclosure (required for housing constructed before 1978)

o
Personal Interest Disclosure & Consent (required if a Licensee has a personal
interest, may be included in Confirmation of Agency)

o
Occupancy Agreement (required if possession is other than the time of closing)

o
VA/FHA Loan Addendum (required if sale involves VA or FHA financing)

o
Impact Fees or Adequate Facilities Taxes Disclosure (required if sale is
residential new construction)

o
Subsurface Sewage Disposal System Permit Disclosure (required for newly
constructed residential property with septic system)

o
Addendum (extra page for additional Special Stipulations, if needed)

o
Other:

And one of the following three is required with all residential Purchase and
Sale Agreements:
o
Tennessee Residential Property Condition Disclosure, OR

o
Tennessee Residential Property Condition Exemption Notification, OR

þ
Tennessee Residential Property Condition Disclaimer Statement



(q) METHOD OF EXECUTION AND DELIVERY: Signatures and initials transmitted by
fax, photocopy, or digital signature methods will be acceptable and treated as
originals. This Agreement constitutes the sole and entire agreement between
the parties. No verbal agreements, representations, promises, or modifications
of this Agreement will be binding unless agreed to in writing by all parties.
Delivery will be considered to have been completed as of the date and time a
document is either
(1) delivered in person, OR (2) transmitted by fax, OR (3) transmitted by email.
 
 
 

--------------------------------------------------------------------------------

 
 
(r) ACCEPTANCE DATE AND BINDING CONTRACT: The Acceptance Date will be the date
of full execution (signing) of this Agreement by all parties, that is, the date
one party accepts all the terms of the other party’s written and signed Offer or
Counteroffer, evidenced by the accepting party’s signature and date on the Offer
or Counteroffer. The Acceptance must be promptly communicated (by any reasonable
and usual mode) to the other party, thereby making this Agreement a legally
Binding Contract. True executed copies of the Contract must be promptly
delivered to all parties.


(s) OFFER EXPIRATION DATE & TIME: July 21, 2011. If not accepted by this date &
time, this Offer will expire. However, at any time before the other party’s
communication of Acceptance, the party making the Offer may withdraw the Offer
by communicating the withdrawal to the other party, and confirm the withdrawal
by the prompt delivery of a written Notice of Withdrawal.


_____________________________________________________________________________________________
 Buyer makes this Offer.


X_________________________________________________
X________________________________________
Buyer Signature                                           Date &
Time                                                      Buyer Signature Date &
Time


_____________________________________________________________________________________________________________________
This Offer is: o Accepted                                                      o
Rejected


X__________________________   X_____________________________   X_______________________________
    Seller Signature Date & Time                              Seller Signature
Date & Time                         Seller Signature Date & Time
 
 
 

--------------------------------------------------------------------------------

 


ADVISORY TO BUYERS AND SELLERS


 PROPERTY ADDRESS: 5122 Blacksmith Drive, Memphis, Shelby County, Tennessee
38127-2526


 BUYER NAME(s): Solanbridge Capital, Inc.


 SELLER NAME(s): Mr. Charles R. Shirley, Mr. Paul S. Minhas and Mr. David J.
Dunworth.


 The real estate licensees, if any, involved in the current or prospective real
estate transaction for the property listed above are not attorneys, home
inspectors, structural or environmental engineers, or authorities in any area
beyond the scope of their real estate license. This Advisory serves as both a
disclaimer notice and as a specific warning to both Buyers and Sellers that when
making decisions about any of the following or similar matters, the parties
should not rely on any statement, comment, estimate, or opinion expressed by the
real estate licensees. This partial list provides examples of actions,
circumstances, and items of concern which are not the responsibility of the real
estate licensees. Real estate licensees are engaged in bringing together buyers
and sellers in real estate transactions, and expressly deny any expertise with
respect to advice or informed opinions on any matters beyond the scope of their
real estate license, including the items enumerated below. It is strongly
recommended that Buyers and Sellers include appropriate contingency or other
clauses in all Purchase and Sale Agreement offers with respect to these or
any other items of concern, and that all such contingencies should include
enough time to get a professional evaluation of these items.


(a) STRUCTURAL AND OVERALL CONDITION OF THE PROPERTY. It is strongly recommended
that you use the services of professional home inspectors, structural engineers,
contractors, and other qualified specialists to evaluate the structural and
overall condition of the property and its systems and components including, but
not limited to, electrical, plumbing, water heating, roofing, air conditioning,
heating, septic systems, wells, pools, appliances, etc. These professionals
should also be utilized: to evaluate any damage from fire, wind, or hail; to
advise you as to the condition, safety, and remaining useful life of any systems
or components; to evaluate any water infiltration or moisture issues;
to discover any hazardous property conditions; and to estimate any repair costs.
Buyers should also conduct a final inspection, with inspectors, before closing.
NOTE: Appraisals are different from home inspections. An appraisal is done to
determine market value, not to evaluate the condition of the
property. Appraisals, Seller's property condition disclosures, and Home
Protection plans are not substitutes for a professional home inspection.


 For your protection, get a home inspection by a qualified home inspector
licensed in Tennessee.


(b) WOOD DESTROYING INSECTS, PESTS AND INFESTATIONS. It is strongly recommended
that you use the services of a licensed professional pest control company to
determine the presence of wood destroying insects (termites, carpenter ants,
etc.) or other pests or infestations, and to examine the property for any
potential damage from such.


(c) ENVIRONMENTAL HAZARDS. Environmental hazards such as, but not limited to,
mold, asbestos, radon gas, drinking water contaminants, lead-based paint,
hazardous wastes, land-fills, by-products of methamphetamine production, high
voltage electricity, noise levels, etc., require advanced techniques by
environmental specialists to evaluate, remediate and repair. The EPA and the
Surgeon General have recommended that all houses should be tested for radon. It
is strongly recommended that you secure the services of knowledgeable
professionals and inspectors in all areas of environmental concern.


(d) REQUIRED SELLER DISCLOSURES. Unless exempt, Sellers must provide either a
residential property disclosure statement (disclosing known material defects) or
a disclaimer statement (selling “as is”) before entering into a sales
contract. Buyers should be especially diligent if purchasing a property without
a full property condition disclosure from the Sellers. Sellers are also required
to disclose in writing the presence of any exterior injection well, and the
results of any percolation or soil absorption rate test. Sellers of residential
new construction must disclose any impact fees or adequate facilities taxes
paid.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) SQUARE FOOTAGE. There are many ways of measuring square footage. Information
is sometimes gathered from tax or real estate records on the property. Square
footage provided by builders, real estate licensees or tax records is only
an estimate with which to make comparisons, but it is not guaranteed. It is
advised that you have a licensed appraiser determine actual square footage.


(f) CURRENT VALUE, INVESTMENT POTENTIAL, OR RESALE VALUE OF THE PROPERTY. A true
estimate of value can only be obtained through the services of a licensed
appraiser. No one, not even a professional appraiser, can know the future value
of a property. Unexpected and unforeseeable things happen. NOTE: A real estate
licensee’s Comparative Market Analysis (CMA), or Broker's Price Opinion (BPO),
etc., while sometimes used to set an asking price, is not an appraisal. It is
advised that you have a licensed appraiser determine an estimate of value.


(g) BOUNDARY LINES, EASEMENTS, ENCROACHMENTS, AND ACREAGE. It is strongly
advised that you secure the services of a licensed surveyor for a full-stake
boundary survey with all boundary lines, easements, encroachments, flood zones,
total acreage, etc., clearly identified. It is also advised that you not rely on
mortgage loan inspection surveys, previous surveys, plat data, or Multiple
Listing Service (MLS) data for this information, even if acceptable to your
lender.


(h) COVENANTS, CONDITIONS, RESTRICTIONS, ZONING, CODES, AND RELATED ISSUES. It
is strongly recommended that you thoroughly investigate all covenants,
conditions, restrictions (CCR’s), zoning, codes, limitations, home owner
association by-laws, special assessments, city ordinances, governmental repair
requirements and related issues affecting the property. Buyers must comply with
all such conditions. These matters need to be verified by the
appropriate sources in writing. If your projected use requires a zoning or other
change, it is advised that you either wait until the change is in effect before
committing to a property, or provide for this contingency in your Purchase and
Sale Agreement.


(i) UTILITY CONNECTIONS, SEPTIC SYSTEM CAPABILITY, AND RELATED SERVICES. The
availability, adequacy, connection and condition of waste disposal (sewer,
septic system, etc.), water supply, electric, gas, cable, internet, telephone,
or other utilities and related services to the property need to be verified by
the appropriate sources in writing. Governmental or lender regulations may
require connection to public sewer and a public water source if available. It is
advised that you have a professional check access and connection to public sewer
and a public water source, and the condition of any septic system(s) and
well(s). To confirm that any septic systems are properly permitted for the
actual number of bedrooms, it is recommended that Sellers and Buyers request a
copy of the subsurface sewage disposal system permit from the appropriate
governmental permitting authority. If such permit has not or cannot be located,
you should seek professional advice regarding this matter. For unimproved land,
septic system capability can only be determined by using the services of a
professional soil scientist and verifying with the appropriate governmental
authorities that a septic system of the desired type and cost can be permitted
and installed to accommodate the size home that you wish to build.


(j) FLOODING, DRAINAGE, FLOOD INSURANCE, AND RELATED ITEMS. It is recommended
that you have a civil or geotechnical engineer, or other independent expert
determine the risks of flooding, drainage or run-off problems, erosion, land
shifting, unstable colluvial soil, sinkholes and land-fills. The risk of
flooding may increase and drainage or storm run-off pathways may change. Be sure
to consult with the proper governmental authorities, elevation surveyors,
and flood insurance professionals regarding flood and elevation certificates,
flood zones, and flood insurance requirements, recommendations and costs.


(k) SCHOOL DISTRICTS AND OTHER SCHOOL INFORMATION. It is advised that you
independently confirm public school zoning with the appropriate school
authorities, as school districts are subject to change. Other school information
(rankings, curriculums, student-teacher ratios, etc.) should be confirmed by
appropriate sources in writing


(l) INFORMATION ABOUT CRIMES OR SEX OFFENDERS. You should consult with local,
state, and federal law enforcement agencies for information or statistics
regarding criminal activity at or near the property, or for the location of sex
offenders in a given area.


(m) LEGAL AND TAX ADVICE. You should seek the advice of an attorney and a
certified tax specialist on any legal or tax questions regarding any offers,
contracts, issues relating to the title or ownership of the property, or any
other matters of concern, including those itemized in this Advisory. You should
obtain a title insurance policy and have it and the title reviewed by an
attorney. Real estate licensees are not legal or tax experts, and therefore
cannot advise you in these areas.
 
 
 

--------------------------------------------------------------------------------

 
 
(n) WARRANTIES & HOME PROTECTION PLANS. Buyers and Sellers are advised to
research any existing warranties or service contracts which may be transferable,
and also to investigate the advantages of any optional Home Protection Plans
which may provide limited protective coverage before and/or after the sale. All
such available plans have purchase costs, deductibles, service call fees,
options, limitations and exclusions that you will need to consider.


(o) RECOMMENDED INSPECTORS, SERVICE PROVIDERS, OR VENDORS. The furnishing of any
inspector, service provider or vendor names by the real estate licensees is done
only as a convenience and a courtesy, and does not in any way constitute any
warranty, representation, or endorsement. Buyers and Sellers have the option to
select any inspectors, service providers or vendors of the Buyer's or Seller's
choice. You are advised to contact several sources and independently investigate
the competency and references of any inspector, contractor, or other
professional expert, service provider or vendor, and to determine compliance
with any licensing, registration, insurance and bonding requirements in your
area.


The Buyers and Sellers acknowledge that they have not relied upon the advice,
casual comments, or verbal representations of any real estate licensee relative
to any of the matters itemized above, or similar matters. The Buyers and
Sellers understand that it has been strongly recommended that they secure the
services of appropriately credentialed experts and professionals of the Buyer's
or Seller's choice for advice and counsel about these and similar concerns.


X_______________________________________    X_________________________________________________
   Buyer Signature                                           Date &
Time                                                      Buyer SignatureDate &
Time


X_______________________________________   X_________________________________________________
  Seller Signature                                           Date &
Time                                                      Seller SignatureDate &
Time
 
X_______________________________________
  Seller Signature                                           Date & Time
 
 
 

--------------------------------------------------------------------------------

 
 
LEAD-BASED PAINT DISCLOSURE


Federal law mandates that Sellers of housing constructed prior to 1978 must
complete certain Lead-Based Paint
Disclosure requirements. These should be completed before the Buyer makes an
offer and certainly before the
Seller accepts a purchase offer, otherwise the Buyer may not be obligated under
any contract to purchase such
housing.


Lead Warning Statement


Every purchaser of any interest in residential real property on which a
residential dwelling was built prior to 1978 is notified that such property may
present exposure to lead from lead-based paint that may place young children at
risk of developing lead poisoning. Lead poisoning in young children may produce
permanent neurological damage, including learning disabilities, reduced
intelligence quotient, behavioral problems, and impaired memory. Lead poisoning
also poses a particular risk to pregnant women. The Seller of any interest in
residential real property is required to provide the Buyer with any information
on lead-based paint hazards from risk assessments or inspections in the Seller’s
possession and notify the Buyer of any known lead-based paint hazards. A risk
assessment or inspection for possible lead-based paint hazards is recommended
prior to purchase.
Property Address: 5122 Blacksmith Drive, Memphis, Shelby County, Tennessee
38127-2526


Seller Disclosure
 Seller to check one box below:


þ
Seller has no knowledge, records, or reports of lead-based paint and/or
lead-based paint hazards in the housing.



o
Seller is aware of the presence of lead-based paint and/or lead-based paint
hazards in the housing and has provided the buyer with all available records and
reports pertaining to lead-based paint and/or lead-based paint hazards in the
housing. List any records, reports and/or additional information, including but
not limited to the basis for the determination that lead-based paint and/or
lead-based paint hazards exists, the location of the lead-based paint and the
conditions of the painted surfaces. If no reports or records are available,
Seller shall indicate as such.



Buyer Acknowledgment

 
1)
Buyer has received copies of all records, reports and information listed above
(if any);

 
2)
Buyer has read the Lead Warning Statement (above) and understands its contents;

 
3)
Buyer has received the lead hazard information pamphlet, “Protect Your Family
From Lead In YourHome” (Copies available at http://www.hud.gov);

 
4)
Buyer has received a 10-day opportunity (unless the parties mutually agreed upon
a different period oftime) before becoming obligated under the contract to
purchase the housing to conduct a risk assessment or inspection for the presence
of lead-based paint hazards. This opportunity is waived if buyer checks the
second box below.



Buyer to check one box below:
o
 Contract is subject to Buyer’s approval of the results of a risk assessment or
inspection of the property for the presence of lead-based paint and/or
lead-based paint hazards, to be completed at the Buyer’s expense. This
contingency shall be satisfied within 10 calendar days after the Binding
Agreement Date.



þ
Buyer waives the opportunity to conduct a risk assessment or inspection for the
presence of lead-based paint and/or lead-based paint hazards.



Certification of Accuracy
The Sellers and Buyers have reviewed the information above and certify, to the
best of their knowledge, that the information they have provided is true and
accurate and they have received a copy hereof.


 
 

--------------------------------------------------------------------------------

 
 
The party(ies) below have signed and acknowledge receipt of a copy.

 

__________________________________________
__________________________________________ BUYER  BUYER     _______________ at
__________ o’clock □ am/ □ pm   ______________ at __________ o’clock □ am/ □ pm
Date   Date

 
The party(ies) below have signed and acknowledge receipt of a copy.
 

__________________________________________
__________________________________________ SELLER SELLER     _______________ at
__________ o’clock □ am/ □ pm   ______________ at __________ o’clock □ am/ □ pm
Date Date         __________________________________________  
SELLER
      _______________ at __________ o’clock □ am/ □ pm   Date  

 
                                                                                                                                                                           

 
 

--------------------------------------------------------------------------------

 
 
TENNESSEE RESIDENTIAL PROPERTY CONDITION
DISCLAIMER STATEMENT


The Tennessee Residential Property Condition Disclosure Act requires the seller
of certain residential property, whenever the property is to be sold or leased
with an option to buy, to furnish to the buyer either (a) a Tennessee
Residential Property Condition Disclosure form disclosing the defects in the
condition of the property actually known by the seller, or (b) a Residential
Property Disclaimer Statement stating that the seller makes no representations
or warranties as to the condition of the property, except as otherwise provided
in the Purchase Contract. Certain transfers of residential property are excluded
from this requirement.
(see T.C.A. §66-5-209)


RESIDENTIAL PROPERTY DISCLAIMER STATEMENT


NOTE TO SELLER(S): Sign this statement only if you elect to sell the property
without representation and warranties as to its condition, except as otherwise
provided in the Purchase Contract; otherwise, complete and sign the RESIDENTIAL
PROPERTY CONDITION DISCLOSURE form.


Property Address/Legal Description: 5122 Blacksmith Drive, Shelby County, City
of Memphis, State of Tennessee
 
38127-2526; 7536 square feet of land in the Breckenwood subdivision, Block B,
Lot 51, Plat Book page 41-83
 
The undersigned Seller(s) of the real property described above make no
representations or warranties as to the condition of the real property or any
improvements thereon, and the Buyer(s) will be receiving the real property “as
is”, that is, with all defects which may exist, if any, except as otherwise
provided in the real estate Purchase Contract.




SELLER(S) ACKNOWLEDGMENT
The Seller(s) acknowledge receipt of this disclaimer statement and further
acknowledge that they have been informed of their rights and obligations under
the Tennessee Residential Property Disclosure Act.


Signed this the ___ day of ___________, 2011 at ___ o’clock oam; opm; and a copy
hereof received:

 

_______________________ _______________________ _______________________ SELLER
SELLER SELLER


 
BUYER(S) ACKNOWLEDGMENT
The Buyer(s) acknowledge receipt of this disclaimer statement and further
acknowledge that they have been informed of their rights and obligations under
the Tennessee Residential Property Disclosure Act.


Signed this the ___ day of __________, 2011 at ____ o’clock oam; opm; and a copy
hereof received;

 

_____________________________________ _____________________________________
BUYER BUYER

 
 
 

--------------------------------------------------------------------------------

 
 